Citation Nr: 1628391	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 6, 2011 and in excess of 20 percent thereafter, for residuals, status post laminectomy L4-L5 with spondylosis and disc disease (previously evaluated as residuals, L5-S1 diskectomy and laminectomy with minimal degenerative changes). 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to August 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO granted service connection for residuals, L5-S1 diskectomy and laminectomy with minimal degenerative changes, with a rating of 10 percent effective September 29, 2008.  In an August 2012 rating decision (VBMS), the RO increased the rating to 20 percent, effective September 6, 2011.  As this was not a complete grant of benefits sought, the increased rating claim for the Veteran's back disability remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran's July 2009 notice of disagreement included claims of service connection for a right drop foot disability, bilateral hand and finger disabilities, hypertension, and a traumatic brain injury.  Nevertheless he did not submit a substantive appeal for those particular issues.  Rather, he indicated in his September 2010 substantive appeal that he was only appealing the issue of entitlement to an increased rating for residuals, L5-S1 diskectomy and laminectomy with minimal degenerative changes.  Therefore, the issues of service connection for a right drop foot disability, bilateral hand and finger disabilities, hypertension, and a traumatic brain injury are not in appellate status.  See 38 USCA § 7105(d)(3).

In May 2015 the Board remanded the case to the RO for further development and adjudicative action.

Regarding the added TDIU claim, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As explained below, the issue of entitlement to a TDIU has been raised, and as such, it is also considered to be on appeal.

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 6, 2011, the Veteran's service-connected residuals, status post laminectomy L4-L5 with spondylosis and disc disease was manifested by no more than forward flexion of the thoracolumbar spine from zero to 80 degrees, extension from zero to 30 degrees, with right and left lateral rotation from zero to 45 degrees. 

2.  Since September 6, 2011, the Veteran's service-connected residuals, status post laminectomy L4-L5 with spondylosis and disc disease was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees and monthly flare ups lasting three to four days.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent for residuals, status post laminectomy L4-L5 with spondylosis and disc disease were not met prior to September 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for an evaluation of 40 percent, but not higher, for residuals, status post laminectomy L4-L5 with spondylosis and disc disease have been met since September 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded VA examinations in December 2008, September 2011, and June 2015, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the June 2015 VA examiner refused to resort to speculation as to how any flare ups would affect the Veteran's back disability, he adequately supported his decision not to speculate with reference to specific evidence that could not be determined and why examination during a flare up would be required to assess those symptoms.  When asked to opine on the additional functional limitation during a flare up, the June 2015 examiner refused to resort to mere speculation.  The VA examiner pointed out that the Veteran was not experiencing a flare up and the Veteran's multiple other medical issues may provide similar symptomatology to the Veteran's back disability.  Without examining the Veteran during a flare up, the VA examiner noted that attempting to state the origin of the symptoms would lead to a mere resort to speculation.  VA returned the file to the VA examiner in January 2016 to request that the examiner provide an opinion on the Veteran's flare ups.  The VA examiner essentially refused to speculate again, and noted that he had not answered whether the Veteran has experienced any periods of bedrest because the Veteran does not have intervertebral disc syndrome.  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As mentioned above, the VA examiner explained why he would be resorting to mere speculation without examining the Veteran during a flare up.  The VA examiner explained that he could not identify the medical cause of the added functional loss during a flare up without examining the Veteran during a flare up.  As noted above, the VA examiner adequately explained why he was refusing to resort to speculation and his examination of the Veteran is adequate.

The agency of original jurisdiction (AOJ) substantially complied with the May 2015 remand orders, namely to obtain a new examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

Increased Ratings

The Veteran seeks an initial rating in excess of 10 percent prior to September 6, 2011 and in excess of 20 percent thereafter, for residuals, status post laminectomy L4-L5 with spondylosis and disc disease (previously evaluated as residuals, L5-S1 diskectomy and laminectomy with minimal degenerative changes). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

For VA compensation purposes, normal motion of the thoracolumbar spine is forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a. 

Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243. 

With regard to whether there are separate neurological disorders on appeal related to the service-connected back disability, as mentioned in the introduction, the January 2009 rating decision denied service connection for right foot drop.  Although the Veteran submitted an NOD with this issue, he did not submit a substantive appeal following the issuance of the statement of the case.  Thus, the Board concludes that the issue of whether the Veteran has right lower extremity neuropathy related to his back disability is not on appeal.  The Board observes that service connection for left lower extremity neuropathy with foot drop was granted with an evaluation of 30 percent effective September 9, 2010, per an August 2011 rating decision.  A subsequent August 2012 rating decision reduced the rating from 30 percent to 10 percent, effective October 12, 2011.  The Veteran did not express disagreement with either rating.  Thus, the Board concludes that right and left lower extremity neuropathy with foot drop are not on appeal and will not be considered as part of the claim for an increased rating for the Veteran's service-connected back disability.  38 C.F.R. § 4.71a, Note (1). 

Moreover, the Board observes that the Veteran has a surgical scar from back surgery.  However, a separate compensable rating is not warranted as the scar does not meet the criteria under 38 C.F.R. § 4.118, DCs 7800-7805, as it is not large enough, deep and nonlinear, unstable, painful, or productive of any disabling effects.

Period prior to September 6, 2011

The Veteran claimed in August 2009 that his service-connected back disability initial rating should be increased.  The Veteran asserted that his back condition is a chronic condition that causes considerable pain when he walks.  

The Veteran was examined by a VA examiner in December 2008.  The Veteran's thoracolumbar spine forward flexion was zero to 80 degrees with pain at 80 degrees, extension was zero to 30 degrees without pain, right and left lateral rotation were zero to 30 degrees without limitations, and no radicular symptoms were noted.  Imaging of the Veteran's thoracolumbar spine revealed minimal narrowing of the L5-S1 disc space.  No radicular symptoms were noted.  The VA examiner diagnosed the Veteran with status post L5-S1 diskectomy/laminectomy with expected surgical outcome, minimal residual scarring and minimal degenerative changes.  

Treatment notes from the period prior to September 6, 2011 are consistent with the VA examiner's findings.  An October 2008 physical examination of the Veteran noted that the Veteran's back was not tender and had a scar over the low back.  The Veteran rated the pain in his back three out of ten.  In April 2009, the Veteran's doctor noted that he was ambulating without a cane but was limping.  In September 2009, the Veteran rated the pain in his left lower back seven out of ten.  In April 2010 the Veteran was treated by a nurse for complaints of left sided lower back pain that was worse in the past three days and the Veteran rated the pain eight out of ten.  In January 2011 the Veteran returned to his doctors but noted that he was having a good day in regards to his back pain.  However, in February 2011 the Veteran's back pain worsened and he rated it a nine out of ten.  In May 2011 the Veteran told a nurse that his back pain was seven out of a possible ten.  The Veteran visited his doctor again in September 2011 complaining of worsening low back pain.  The doctor noted pain in the Veteran lumbar and paralumbar areas.

Based on this record, the Board finds that a rating higher than 10 percent for the Veteran's back is not warranted prior to September 6, 2011.  A 20 percent rating is warranted when forward flexion is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  These criteria were not more nearly approximated prior to September 6, 2011.  Forward flexion of the thoracolumbar spine of 80 degrees is consistent with a 10 percent rating as is a combined range of motion greater than 120 degrees.  While the April 2009 treatment note indicated that the Veteran was limping, there is no evidence that his limp was due to muscle spasm or guarding from his back disability.  Abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis were not shown.  Moreover, there is no evidence that he had IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  As such, the Board finds that the evidence prior to September 6, 2011 more nearly approximates the criteria for a 10 percent rating, and no higher.  38 C.F.R. § 4.71a, DC 5243.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a rating higher than 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period September 6, 2011 to the present

In an August 2012 rating decision, the RO increased the Veteran's rating for his back disability from 10 to 20 percent effective September 6, 2011.  The Veteran contends that a rating above 20 percent is warranted. 

The Veteran was examined by a VA examiner in September 2011.  Imaging from September 2011 showed anterior hypertrophic spondylosis and mild disk narrowing at the L4-L5.  The VA examiner noted that the imaging did not show signs of progression from 2008.  The Veteran reported flare ups lasting two weeks that occur every three months with pain he rated as nine out of a possible ten.  Range of motion testing revealed thoracolumbar spine forward flexion was zero to 50 degrees with pain at 30 degrees, extension was zero to 30 degrees without pain, right and left lateral flexion were zero to 30 degrees without pain, and right and left lateral rotation were zero to 30 degrees without pain.  The VA examiner noted that the Veteran was capable of repetitive use testing without additional limitation of range of motion.  

The September 2011 VA examiner opined that the Veteran experiences no right side radiculopathy but does experiences mild left side radiculopathy.  The VA examiner noted that the Veteran's EMG test results were normal and therefore there was no objective finding to support radiculopathy or "nerve paralysis."  The September 2011 VA examiner found that the Veteran has intervertebral disc syndrome but noted no incapacitating episodes within the past 12 months.  No bladder or bowel impairment was noted.  The Veteran reported that he cannot sit or stand for long periods of time due to his back pain.  In conclusion, the VA examiner concluded that the Veteran could perform sedentary to moderate duty employment based on his service-connected disabilities.

The Veteran continued to complain of chronic back pain and ambulate with a cane in treatment notes from April 2012, June 2012, February 2013, October 2013, August 2014, and September 2014, among others.  The Veteran received prescription medication for the pain in his back at treatment in April 2012.  In May 2012, the Veteran's doctors tried changing his medications with little appreciable affect.  At treatment in September 2012, the Veteran's doctors noted that increased medication dosages still failed to control the Veteran's pain.  Another treatment examination in February 2013 revealed pain to palpation in the Veteran's lumbar spine. 

Pursuant to the Board's May 2015 remand, VA scheduled the Veteran for another examination in June 2015.  The June 2015 VA examiner diagnosed the Veteran with residuals, status post laminectomy L4-L5 with spondylosis and disc disease.  The Veteran reported flare ups of his back disability that increase his pain and make getting out of bed difficult.  The Veteran reported that these flare ups occur once a month lasting three to four days.  The Veteran stated that he often treats these flare ups with medication instead of going to the doctor.  Range of motion testing revealed thoracolumbar spine forward flexion was zero to 55 degrees with pain, extension was zero to 30 degrees without pain, right and left lateral flexion were zero to 30 degrees without pain, and right and left lateral rotation were zero to 30 degrees without pain.  The VA examiner noted no loss of function on repetitive use, no guarding or muscle spasms, no radiculopathy, no ankylosis, and no intervertebral disc syndrome.  Imaging did not reveal arthritis but did reveal degenerative disease.  The VA examiner opined that the Veteran's descriptions of peripheral symptoms and the physical examination were consistent with his diagnosis of diabetic polyneuropathy, not radicular symptoms from his back.  The VA examiner noted this conclusion is supported by the nerve conduction study from the September 2011 VA examination.  

Affording the Veteran the benefit of the doubt, although range of motion testing from September 2011 and May 2015 was consistent with a 20 percent rating, the Board will assign a 40 percent rating, but no higher, based on his reports of monthly flare ups that last 3 or 4 days.  The Veteran reported it is hard to get out of bed during these periods of deterioration.  As stated above, VA examiners have been unable to assess the impact of the Veteran's flare ups.  As the Veteran is competent to report his symptomatology and there is no reason to doubt his credibility, based on the Veteran's description of his symptoms during a flare up, he experiences a decrease in range of motion in his spine from that found by the VA examiners.  Thus, the Board affords the Veteran the benefit of the doubt and concludes that the Veteran's back condition during flare ups would more nearly approximate the criteria for the next higher rating, namely a 40 percent rating.  However, as there is no indication that the Veteran has unfavorable ankylosis of his entire thoracolumbar spine, a 50 percent rating is not warranted.  The May 2015 examiner noted that the Veteran does not have ankylosis.  38 C.F.R. § 4.71a, DC 5243.

The Veteran's back disability cannot be rated higher under diagnostic code 5243 for intervertebral disc syndrome.  38 C.F.R. § 4.71a.  The May 2015 VA examiner noted that the Veteran does not have intervertebral disc syndrome.  However, the September 2011 VA examiner did find that the Veteran has intervertebral disc syndrome.  Even if the Veteran does have intervertebral disc syndrome, bed rest prescribed by a physician is required.  There is little evidence the Veteran has been prescribed bed rest.  Instead, the treatment notes and the Veteran's statements to the May 2015 VA examiner show that no physician has prescribed bed rest.  He is using bed rest to self-medicate these flare ups and therefore his symptoms do not meet the criteria for a 60 percent rating under diagnostic code 5243.  Thus, a higher rating cannot be assigned under a different diagnostic code.  

In conclusion, the Veteran experiences monthly flare ups of his back disability which the VA examiners have not been able to assess.  Affording the Veteran the benefit of the doubt, the symptoms from the Veteran's back disability since September 6, 2011 more nearly approximate the criteria for a 40 percent rating.  

Extraschedular Rating

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the limitations from the Veteran's service-connected back disability are contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Specifically, the symptoms reported by the May 2015 VA examiner, such as limitation of motion and pain, are contemplated by the rating criteria.  To the extent that the Veteran has complained of flare ups, the Board has afforded the Veteran the benefit of the doubt and assigned the next higher rating.  However, the evidence does not support the conclusion that these flare ups result in symptoms not contemplated by the rating criteria.  The Board observes that the Veteran has been unemployed and most recently worked as a restaurant manager.  The Veteran reported that he left due to the stress of the job, and also mentioned that he could not stand on his feet for long periods of time due to his bilateral leg swelling.  To the extent he has difficulty standing and sitting due to his back, these symptoms (pain, limitation of motion, flare-ups) and the impact on his ability to work, are contemplated in above assigned ratings.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Further, according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to September 6, 2011 for residuals, status post laminectomy L4-L5 with spondylosis and disc disease is denied.

Entitlement to a rating of 40 percent, but no higher, after September 6, 2011 for residuals, status post laminectomy L4-L5 with spondylosis and disc disease is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Board finds that the record has raised a claim for TDIU. 
The Veteran claimed entitlement to TDIU in September 2011.  The Veteran stated that he can no longer work because of his service connected PTSD, back disability, neuropathy, and hypertension.  In August 2012, the RO denied the Veteran's claim for entitlement to TDIU because the October 2011 VA examiner concluded that the Veteran could perform sedentary to moderate work based on his service-connected disabilities.  

The Veteran did not appeal the August 2012 decision to deny his TDIU claim.  However, as noted above, a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. at 447.  Because the Board is granting the Veteran entitlement to a higher disability rating, the October 2011 VA examiner's opinion is based on outdated information.  Affording the Veteran the benefit of the doubt, the Board concludes that an addendum opinion or new examination is necessary to determine whether the Veteran is now unemployable due to the increased severity of his back disability. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the record.  With appropriate authorization from the Veteran, obtain and associate with the record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

2.  Thereafter, schedule the Veteran for a VA examination(s) to evaluate his service-connected disabilities, to include their impact on his ability to maintain substantial gainful employment.  

3.  After undertaking any other development deemed to be warranted, the AOJ should then adjudicate the claim of TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


